Title: To James Madison from Isaac Cox Barnet, 10 September 1802 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


10 September 1802, Bordeaux. Has received JM’s letter of 22 June [not found] enclosing his commission as commercial agent for Antwerp. “I am preparing to leave this and expect to be at my post by the beginning of October.… The post assigned me equals my highest wishes.” Will sign the necessary bonds and transmit them to his uncle, Dr. Barnet of New Jersey, for the signatures of his sureties. “The receipt of your pacquet Sir, excited my highest sensibility—and persuaded that your kind suffrage has emminently contributed towards restoring me to Presidential favour,… I beg you will accept my grateful acknowledgements.”
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

